DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, and 7-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a first logic gate configured to receive a first signal and the erase instruction signal, and output a program word line signal to the program word line based on the first signal and the erase instruction signal, and a second logic gate configured to receive a second signal and the erase instruction signal, and output a read word line signal to the read word line based on the second signal and the erase instruction signal in combination with the other limitations thereof as is recited in the claim. Claims 2, 3, 5, and 7-9 depend on claim 1.

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of when the storage device includes an erase instruction circuit connected to the OTP memory, the OTP memory is configured to receive an erase instruction signal having a first logic level through the erase instruction circuit and program a target OTP cell of the plurality of OTP cells to an OTP data in response to the erase instruction signal having the first logic level, and when the storage device does not include the erase instruction circuit, the OTP memory is configured to receive the erase instruction signal having a second logic level opposite the first logic level and permanently erase all the OTP data stored in the plurality of OTP cells by programing the plurality of OTP cells to an identical OTP data in response to the erase instruction signal having the second logic level in combination with the other limitations thereof as is recited in the claim. Claims 11-13, and 15-16 depend on claim 10.

Regarding claim 17: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of when the storage device includes an erase instruction circuit connected to the OTP memory, the OTP memory is configured to receive an erase instruction signal through the erase instruction circuit and permanently erase all the OTP data by programming the plurality of OTP cells to an identical OTP data in response to the erase instruction signal having a first logic level, and when the storage device does not include the erase instruction circuit, the OTP memory is configured to receive the erase instruction signal having a second logic level opposite the first logic level and program a target OTP cell of the plurality of OTP cells to an OTP data in response to the erase instruction signal having the second logic level in combination with the other limitations thereof as is recited in the claim. Claims 18-20 depend on claim 17.

	

     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827